Citation Nr: 0331866	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for cystic acne with 
scars of the head, neck and upper thorax and residuals of 
excision of cyst, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
increased (compensable) ratings for his service-connected 
cystic acne and tinea pedis.  The veteran filed a timely 
appeal to these adverse determinations.

The Board notes that in June 1999, following the receipt of 
VA inpatient and outpatient treatment notes, the RO issued a 
rating decision which increased the disability evaluation for 
the veteran's service-connected cystic acne disorder from 
noncompensably (zero percent) to 10 percent disabling, 
effective back to the original June 24, 1998 date of the 
veteran's claim for increase.  The Board notes that in a 
claim for an increased rating, "the claimant will generally 
be presumed to be seeking the maximum available benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 10 
percent rating for his cystic acne disorder.  Further, there 
is no written withdrawal of this issue under 38 C.F.R. 
§ 20.204 (2003).  Therefore, the issue of an increased rating 
for cystic acne remains in appellate status.

When this matter was previously before the Board in October 
2000 it was remanded to the RO for further development, to 
include requesting additional VA treatment records, which has 
been accomplished to the extent possible.  The case is now 
before the Board for appellate consideration.


REMAND

In reviewing the veteran's claims, the Board notes that 
effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin, as codified at 38 C.F.R. 
§§ 4.118.  See 67 Fed. Reg. 49,590-49,599 (2002).  In 
general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, twice in March 
2003 and again in May 2003, the RO scheduled the veteran for 
examinations by a VA dermatologist, with a request that the 
examiner provide findings corresponding to the criteria 
contemplated by the revised regulations.  Notations contained 
in the veteran's claims file indicates that the veteran 
failed to report for the first examination because he was out 
of town and then failed to report for the second rescheduled 
examination without evidence of good cause.  

In a supplemental statement of the case (SSOC) issued in May 
2003, the RO provided the veteran with the text of 38 C.F.R. 
§ 3.655, which provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a) (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  However, it is not clear from the 
record that the veteran was apprised of this regulation, and 
thus advised of the potential consequences of his failure to 
report for the scheduled examinations, at any time prior to 
the dates of the scheduled examinations.  In this regard, the 
Board notes that the letters to the veteran apprising him of 
the scheduled examinations are not of record and are likely 
not available.  However, the Board finds that the RO should 
attempt to obtain a copy of the notice of examination letter 
that is routinely sent by the VA medical facilities to the 
veteran and add such evidence to the file.  Further, if it is 
determined that the veteran was not properly advised of the 
potential negative consequences of such a failure to report 
prior to either the March or May 2003 scheduled examinations, 
the veteran should be afforded one more opportunity to appear 
for a scheduled VA dermatological examination to determine 
the nature and extent of any skin disorders present.  

Further, the Board notes that since this case must be 
remanded, the RO, on remand should also provide the veteran 
with the pertinent provisions of the change in the rating 
criteria as VA is charged with providing a claimant with 
information regarding the evidence necessary to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West 2002).  

Finally, the Board notes that during the pendency of this 
appeal, Congress passed the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The Board notes that the VCAA became law 
in November 2000 and that the veteran filed his claims for VA 
benefits in this case prior to that date, in June 1998; those 
claims remains pending before VA.  Thus, because there was no 
final Board decision at the time of the November 2000 VCAA 
enactment date, the Board finds that such provisions of the 
VCAA are potentially applicable to this pending appeal.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
Therefore, since this case is being remanded for additional 
development and although the RO did inform the veteran of the 
pertinent provisions of the VCAA by VA letter dated in 
January 2003, the RO should ensure that the veteran is 
informed that that notwithstanding the information previously 
provided in the VCAA notice letter to the veteran in January 
2003, a full year is allowed to respond to a VCAA notice.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  . 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain a copy of the 
notice of examination letters sent to the 
veteran by the Brecksville VA Medical 
Center (VAMC) informing him of the VA 
examinations scheduled in March 2003 and 
in May 2003.  If copies of such letters 
are unavailable, the RO should obtain a 
copy of the letter routinely sent by the 
VAMC in such matters.  Evidence obtained 
pursuant to this request should be added 
to the record.  

2.  If it is determined that the veteran 
was not provided notice of the provisions 
of 38 C.F.R. § 3.655 prior to either the 
March 2003 examination or the May 2003 
examination, the RO should schedule the 
veteran for a VA dermatological 
examination to determine the nature and 
extent of his cystic acne and tinea pedis 
disorders.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.  The RO should request and 
ensure that the examiner provide findings 
which correspond to the new criteria for 
evaluating skin disorders effective 
August 30, 2002.

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and ensure that all indicated 
actions are complete.  In particular, the 
RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to an increased rating for 
cystic acne with scars of the head, neck 
and upper thorax and residuals of 
excision of cyst, currently evaluated as 
10 percent disabling, and an increased 
(compensable) rating for tinea pedis 
(with due consideration given to the 
revised criteria for diagnosing and 
evaluating spine disabilities which 
became effective August 30, 2002).  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which includes citation to the 
revised regulations referenced above, and 
be afforded the applicable time to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




